HOLOHAN, Chief Justice.
We granted review in this case to resolve an issue which evaded our review in Sanson v. Gonzales, 141 Ariz. 633, 688 P.2d 641 (1984). The issue is presented again in this case: What is the effect of a clause which provides for nonwaiver of time is of the essence provision in a deed of trust when the holder accepts late payments?
The resolution of the above issue by Division II of the Court of Appeals in this case is consistent with the views of this court, and we, therefore, approve the decision, Clayton K. Miller III v. Susan Uhrick, 146 Ariz. 413, 706 P.2d 739 (App.1985).
GORDON, Vice Chief Justice, and HAYS, CAMERON and FELDMAN, JJ., concur.